     Case 2:19-cv-01403-KJD-VCF Document 10 Filed 05/04/21 Page 1 of 1



 1
 2
 3
 4                               UNITED STATES DISTRICT COURT
 5                                       DISTRICT OF NEVADA
 6                                                  ***
 7    PARNELL COLVIN III,                                   Case No. 2:19-cv-01403-KJD-VCF
 8                                             Plaintiff,     ORDER DISMISSING PLAINTIFF’S
                                                                 ACTION FOR WANT OF
 9           v.                                                      PROSECUTION
10    AHP REALTY, LLC, et al.,
11                                          Defendants.
12          Plaintiff filed his complaint on August 15, 2019. He has taken no action of record since
13   February 18, 2020. On January 22, 2021, the Clerk of the Court filed a notice regarding intent to
14   dismiss for want of prosecution pursuant to Local Rule 41-1 (ECF #9). Plaintiff was warned that
15   failure to take action would result in his complaint being dismissed. Plaintiff failed to respond or
16   take any action. Therefore, in accordance with Federal Rule of Civil Procedure 41(a) and Local
17   Rule 41-1, and good cause being found, the Court dismisses this case for want of prosecution.
18          Accordingly, IT IS HEREBY ORDERED that this action is DISMISSED with
19   prejudice in accordance with Rule 41;
20          IT IS FURTHER ORDERED that the Clerk of the Court enter JUDGMENT for
21   Defendant and against Plaintiff.
22   Dated this 4th day of May, 2021.
23
24                                                 _____________________________
                                                    Kent J. Dawson
25                                                  United States District Judge
26
27
28
